Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 6, 13 and 20 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, AND under conditions that Applicant overcome the non-statutory double patenting rejections described in Sec 1b-1c.


Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-20 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1- and 7 of Filsfils (US 11,140,074 B2, hereinafter Filsfils ‘074).

Regarding Claims 1-20, the claims are not patentably distinct with Filsfils ‘074.
Table 1 Non-Statutory Double Patenting

Instant Application 17/404,817
Parent Patent US 11,140,074
1, A node disposed in a first domain of a multi-domain network, the node comprising: 

one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

receiving an Internet Protocol version 6 (IPv6) packet having an IPv6 header populated with at least: 

[(Examiner’s Comments:
Applicant broadens the claim by deleting some of the limitations of parent claim“.)]


a first segment identifier (SID)-block associated with a first domain of the multi-domain network; and 

[(Examiner’s Comments:
Applicant broadens the claim by deleting some of the limitations of parent claim“.)]

an SID corresponding to a second node located in a second domain of the multi-domain network, 


swapping the first SID-block with a second SID-block associated with the second domain of the multi-domain network such the IPv6 header is populated with at least: 
the second SID-block assigned to the second domain; and 


[(Examiner’s Comments:
Applicant broadens the claim by deleting some of the limitations of parent claim. Also, Applicant use the term “swapping“ to replace the term “change” in the parent claim.)]


the SID corresponding to the second node; and 
sending the IPv6 packet having the IPv6 header including the second SID-block to the second node in the second domain.






[(Conclusion: the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]

1, A method comprising: 









receiving, by a first network node located in a first domain of a multi-domain network, an Internet Protocol version 6 (IPv6) packet having an IPv6 header including a destination address field that is populated with a first destination address, the first destination address including:
 


a first segment identifier (SID)-domain-block assigned to the first domain; a first SID corresponding to the first network node; and 




a second SID corresponding to a second network node located in a second domain of the multi-domain network, 

wherein the first SID is associated with an instruction to change the first SID-domain-block to a second SID-domain-block assigned to the second domain in which the second network node is located; 


modifying, by the first network node and based at least in part on the instruction, 
the modifying including replacing the first SID-domain-block with the second SID-domain-block, the first destination address to result in a second destination address, the second destination address including: 

the second SID-domain-block assigned to the second domain; and the second SID corresponding to the second network node; and sending, from the first network node, the IPv6 packet having the IPv6 header including the destination address field populated with the second destination address.

2, The node of claim 1, wherein the node comprises a border node between the first domain and the second domain, the operations further comprising: 


sending an advertisement message to one or more first nodes in the first domain, the advertisement message indicating the first SID-block and the first SID.


[(Examiner’s Comments:
Applicant broadens the claim by deleting some of the limitations of parent claim“.)]


3, The method of claim 1, wherein the first network node comprises a border node between the first domain and the second domain, further comprising at least one of: 

sending, from the first network node, an advertisement message to one or more first network nodes in the first domain, the advertisement message indicating the first SID-domain-block and the first SID associated with the instruction.
3, The node of claim 1, wherein: 
the second SID comprises a prefix SID that includes an IP address prefix assigned to the second node; and sending the IPv6 packet comprises sending the IPv6 packet to the second node based at least in part on the prefix SID.

4, The method of claim 1, wherein: 
the second SID comprises a prefix SID that includes an IP address prefix assigned to the second network node; and sending the IPv6 packet comprises sending the IPv6 packet to the second network node based at least in part on the prefix SID.

4, The node of claim 1, wherein: the node is a border router between the first domain and the second domain; and the first SID is associated with an instruction to swap the first SID-block with the second SID block.


[(Examiner’s Comments:
Applicant broadens the claim by deleting some of the limitations of parent claim. Also, Applicant use the term “swapping“ to replace the term “change” in the parent claim.)]


1, …….
wherein the first SID is associated with an instruction to change the first SID-domain-block to a second SID-domain-block assigned to the second domain in which the second network node is located; 

5, The node of claim 1, wherein the node is indicated as having reachability to one or more nodes in the second domain.

7, The method of claim 1, wherein the first network node is indicated as having reachability to one or more nodes in the second domain.
6, The node of claim 1, wherein swapping the first SID-block with the second SID-block includes: 

replacing the first SID-block with the second SID-block; removing the first SID from the header, the first SID having a defined bit length; and shifting the second SID by at least the defined bit length of the first SID.


[(Examiner’s Comments:
Applicant broadens the claim by deleting some of the limitations of parent claim.)]


1, …..

an Internet Protocol version 6 (IPv6) packet having an IPv6 header including a destination address field that is populated with a first destination address, the first destination address including:
…….

the modifying including replacing the first SID-domain-block with the second SID-domain-block, the first destination address to result in a second destination address, 
…………

2, The method of claim 1, wherein modifying the first destination address to result in the second destination address includes: removing the first SID from the first destination address, the first SID having a defined bit length; and shifting the second SID by the defined bit length of the first SID, wherein the second SID-domain-block populates a particular bit in the destination address field and the second SID is located adjacent the second SID-domain-block in the destination address field.

7, The node of claim 1, wherein: the second SID comprises an adjacency SID that indicates a link between the node and the second node; and to send the IPv6 packet comprises sending the IPv6 packet to the second node based at least in part on the adjacency SID.

5, The method of claim 1, wherein: the second SID comprises an adjacency SID that indicates a link between the first network node and the second network node; and sending the IPv6 packet comprises sending the IPv6 packet to the second network node based at least in part on the adjacency SID.
Claims 8-14 are rejected based on the same rationales of Claims 1-7.

Claims 15-20 are rejected based on the same rationales of Claims 1-6.







Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Negi (US 20200153732 A1) in view of Chunduri (US 20210083975 A1).

2b. Summary of the Cited Prior Art
Negi discloses a method for IPv6 packet segment routing (Fig 1-13).
Chunduri discloses a method implemented in a domain in a multi-domain network (Fig 1-12).

2c. Claim Analysis
Regarding Claim 1, Negi discloses:
A node disposed in a first domain of a multi-domain network, the node comprising
[(Negi discloses a method for IPv6 packet segment routing, see:
[Abstract] The present invention provides a method for establishing Segment Routing tunnel based on IPv6 data-plane by using a path computation element communication protocol (PCEP).  The method includes generating, by a path computation element (PCE), a first PCEP message, wherein the first PCEP message comprises indicating information and segment identifier (SID); and wherein the indicating information indicates that the SID is an IPv6 prefix of a node in a tunnel.  A first path computation client (PCC) receives a first PCEP message from a PCE and the first PCC establishes a SRv6 tunnel from the first PCC to a second PCC. 
[0065] SRH Path: IPv6 Segment (List of IPv6 SID representing a path in IPv6 SR domain) 
Fig 1-13)]:
	one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising
	[(Negi discloses Software Defined Network (SDN), see:
	[0012] Thus, there exists a dire need to a mechanism in a PCE managed Software Defined Network (SDN), to support Segment Routing for IPv6. 
	Figs 12-13)];
	receiving an Internet Protocol version 6 (IPv6) packet having an IPv6 header populated with at least
[(Negi discloses an ingress node receiving IPv6 packet for routing, see:
[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter.  As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List.  At each transit node, Destination Address (DA) is updated.  PCE updates ingress node with SRv6 ERO.  On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers).  At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
	Fig 5, Ingress(I), see also Fig 4, and Figs 1-3)];
	a first segment identifier (SID)-block associated with a first domain of the multi-domain network
[(Negi discloses SRH path as a SID domain, see:
[0065] SRH Path: IPv6 Segment (List of IPv6 SID representing a path in IPv6 SR domain) 
[0055] The extensions specified in the present invention complement the existing PCEP specifications to support SRH path.  As such, the PCEP messages (E.g., Path computation Request, Path computation Reply, Path Computation Report, Path Computation 
[0002] The present disclosure described herein, in general, relates to segment routing and more particularly to a mechanism to support Segment Routing for IPv6 forwarding plane (SRv6) by using path computation element communication protocol (PCEP). 
Figs 3-4)];
	an SID corresponding to a second node located in a second domain of the multi-domain network
[(Negi discloses a plurality SIDs for a plurality of networks, see:
[0016] Accordingly, in first aspect of the present invention there is provided a method for sending data packets in a communications network.  The method comprises the steps of generating, by a path computation element (PCE), a first path computation element communication protocol (PCEP) message, wherein the first PCEP message comprises an indicating information and a segment identifier (SID) field, the SID field comprises multiple SIDs and the indicating information is used to indicate that each of the multiple SIDs is an IPv6 prefix of a node in a tunnel respectively; and sending, by the PCE, the first PCEP message to a first path computation client (PCC) to establish a segment routing for IPv6 (SRv6) tunnel from the first PCC to a second PCC according to the SIDs and the indicating information. 
[0009] Thus, draft-ietf-pce-segment-routing-09 specifies extensions to the Path 
Computation Element Protocol (PCEP) extensions for supporting a SR-TE isp for 
MPLS forwarding plane, that allow a stateful PCE to compute and initiate Traffic Engineering (TE) paths, as well as a PCC to request a path subject to certain constraint(s) and optimization criteria in SR networks. 
 	Figs 3-4)];
swapping the first SID-block with a second SID-block associated with the second domain of the multi-domain network such the IPv6 header is populated with at least
[(Negi discloses modifying or changing next header and destination address at every node, see:
[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter. As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List. At each transit node, Destination Address ( DA) is updated. PCE updates ingress node with SRv6 ERO. On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers). At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
[0101] Referring to FIGS. 8 and 9, which illustrate a SRv6-Explicit Route 
Object (ERO) Subobject and SRv6-Route Record object (RRO) Subobject, respectively, in accordance with an embodiment of the present invention, whereby SID is the Segment Identifier and Node or Adjacency Identifier (NAI) contains the NAI associated with the SID. 
 	Fig 5, Ingress(I), see also Fig 4, and Figs 1-3)];
	the second SID-block assigned to the second domain; and the SID corresponding to the second node
[(Negi discloses modifying next header SRH and ERO (Explicit Route Object) that include SIDs and destination address at every node, see:
	[0006] The SR architecture can be applied to the MPLS forwarding plane without any change, in which case an SR path corresponds to an MPLS Label Switching Path (LSP).  The SR is applied to IPV6 forwarding plane using Segment Routing Header (SRH) as specified in the Internet-draft [I D.ietf-6man-segment-routing-header]. 
 	[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter. As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List. At each transit node, Destination Address ( DA) is updated. PCE updates ingress node with SRv6 ERO. On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers). At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
[0113] In order to support SRH only SR-ERO sub-object is modified, other RRO related sub-objects and processing must follow as specified in the Internet Draft I-D.ietf-pce-segment-routing.  A SRIPv6-ERO subobject consists of a 32-bit header followed by the variable (SID) PrefixSID and the NAI associated with the PrefixSID. 
 	Fig 5, see also Fig 4, and Figs 1-3)];
sending the IPv6 packet having the IPv6 header including the second SID-block to the second node in the second domain
[(Negi discloses routing packets through a plurality of nodes and domains, see:
[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter. As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List. At each transit node, Destination Address ( DA) is updated. PCE updates ingress node with SRv6 ERO. On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers). At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
Fig 5, see also Fig 4, and Figs 1-3)].
Negi does not elaborate about “domain” explicitly in detail.
However, Chunduri discloses:
a first segment identifier (SID)-block associated with a first domain of the multi-domain network
[(Chunduri discloses multi-domain network with inter-domain SIDs and border router, see:
[0067] FIG. 2A is a diagram of a multi-domain network 200 configured to implement preferred path routing according to various embodiments of the disclosure.  Multi-domain network 200 includes a source 270, a destination 280, and multiple domains 100A-B, which are similar to the domain 100 described above with reference to FIG. 1.  In an embodiment, each of domains 100A and 100B may be controlled by different operators or providers.  As shown by FIG. 2A, the source 270 is interconnected to the NE 201 of domain 100A via link 219, and the destination 280 is interconnected to the NE 216 of domain 100B via link 221.  Links 219 and links 221 may be similar to the links 160 described above with reference to FIG. 1. 
	[0051] The central entity 103 may determine the network topology using the advertisements sent by each of the NEs 150 and/or 154 in the domain 100, where the advertisements may include prefixes, SIDs, TE information, IDs of adjacent NEs, links, interfaces, ports, and routes.  In an embodiment in which the domain 100 implements BGP-LS, the NEs 150 and/or 154 transmit such advertisements encoded as an update, which refers to a message or control packet that carries link state information, such as a BGP NLRI.  The central entity 103 is configured to collect TE information and link-state information from NEs 150 and/or 154 within the domain 100.  In some cases, the central entity 103 may share at least a portion of the collected TE information and link-state information with other domains in a multi-domain network (as will be further described below with reference to FIGS. 2A-B). 
[0070] Within domain 100B, the third area 250C comprises NEs 213-218, which are also interconnected by intra-domain links 222.  The NE 210 of the second area 250B is interconnected to the NE 213 of the third area 250C via an inter-domain link 224.  The inter-domain link 224 is similar to the link 160 described above with reference to FIG. 1, except that the inter-domain link 224 is configured to interconnect devices (or NEs) within two different domains 100A-B. Therefore, the inter-domain link 224 is configured to transport data pursuant to the capabilities and protocols operated in both domains 100A and 100B, for example, using external BGP (BGP). 
	[0085] In an embodiment, the PPR information 130 may include a PPR-ID identifying a PPR 220A-C and an ordered list of PPR-PDEs identifying a next hop on the PPR 220A-C. In an embodiment, the PPR-ID includes a single label or destination address describing and identifying the PPR 220A-C. For example, when a respective area 250A-C and/or a domain 100A-B implements SR-MPLS, the PPR-ID may be an MPLS label or an SID identifying a PPR 220A-C. When a respective area 250A-C and/or a domain 100A-B implements SRv6, the PPR-ID may be an SRv6 SID identifying a PPR.  When a respective area 250A-C and/or a domain 100A-B implements IPv4, the PPR-ID may be an IPv4 address or prefix identifying a PPR 220A-C. Similarly, when a respective area 250A-C and/or a domain 100A-B implements IPv6, the PPR-ID may be an IPv6 address or prefix identifying a PPR. 
	[0147] FIG. 6A is a diagram illustrating the PPR flags field 609 included in 
the PPR flags field 409 of an update 140 encoded according to OSPFv2 according 
to various embodiments.  The PPR flags field 609 may include two different 
flags 622 and 623.  The IA flag 622, labelled as "IA" in FIG. 6A, indicates 
that, if set, the update 140 is of an inter-area type.  In an embodiment, the 
ingress NE 201-218 may be an area border router.  In such an embodiment, the 
ingress NE 201-218 forwarding the update 140 including the OSPF PPR TLV may set 
this IA flag 622. 
	Figs 1, 2A-2B, and 8-10)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Negi’s method for IPv6 packet segment routing with Chunduri’s method implemented in a domain in a multi-domain network with the motivation being to construct an end-to-end path between the source and the destination based on the PPR information (Chunduri, Abstract).

Regarding Claim 2, Negi discloses:
wherein the node comprises a border node between the first domain and the second domain, the operations further comprising 
[(Negi discloses:
[0071] In SR networks, an ingress node of an SR path appends all outgoing packets with an SR header (SRH) consisting of a list of SIDs (i.e., IPv6 prefix in case of SRH-IPv6).  The header has all necessary information to guide the packets from the ingress node to the egress node of the path, and hence there is no need for any signaling protocol.  The present invention describes extensions to SR path for IPv6 forwarding-plane.  SR-path (i.e., ERO object) consists of an ordered set of SIDs.  
see Fig 5, Ingress(I) as a border node)];
sending an advertisement message to one or more first nodes in the first domain, the advertisement message indicating the first SID-block and the first SID
[(see:
[0003] A Segment Routing (SR) technology leverages the source routing and tunneling paradigms.  It enables any head-end node, i.e., the source node, to choose a path without relying on hop-by-hop signaling protocols in the Multiprotocol Label Switching (MLPS) network, such as Label Distribution Protocol (LDP) or Resource Reservation Protocol-Traffic engineered (RSVP-TE).  Each path is specified as a set of "segments" advertised by link-state routing Protocols.  A Segment Routed Path can be derived from a variety of mechanisms, including an IGP Shortest Path Tree (SPT), explicit configuration, or calculated by a Path Computation Element (PCE).  Such paths may be chosen by a suitable network planning tool or provisioned on the ingress node. 
Fig 5, see also Fig 4, and Figs 1-3)].

Regarding Claim 3, Negi discloses:
the second SID comprises a prefix SID that includes an IP address prefix assigned to the second node
[(see:
[0016] Accordingly, in first aspect of the present invention there is provided a method for sending data packets in a communications network. The method comprises the steps of generating, by a path computation element (PCE), a first path computation element communication protocol (PCEP) message, wherein the first PCEP message comprises an indicating information and a segment identifier ( SID) field, the SID field comprises multiple SIDs and the indicating information is used to indicate that each of the multiple SIDs is an IPv6 prefix of a node in a tunnel respectively; and sending, by the PCE, the first PCEP message to a first path computation client (PCC) to establish a segment routing for IPv6 (SRv6) tunnel from the first PCC to a second PCC according to the SIDs and the indicating information. 
[0020] Significantly, SID field and the indication information can be carried by an Explicit Route Object (ERO) subobject supporting variable length SID for SR IPv6. The ERO subobject in the present application can also be known as SRv6-ERO Subobject. The indicating information can be a bit, i.e. an I-bit of the SRv6-ERO Subobject, modified to support variable length SID for SR IPv6. It indicates that the SID is variable length (i.e. 16 bytes to encode IPv6 Prefix) unlike 4 bytes in old subobjects. The ERO subobjects can be carried in at least one or more of PCUpd message, PCInitiate message and PCRep message to convey an explicit-path to the PCC from the PCE. 
	Fig 5, see also Fig 4, and Figs 1-3)];
sending the IPv6 packet comprises sending the IPv6 packet to the second node based at least in part on the prefix SID
[(see:
[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter.  As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List.  At each transit node, Destination Address (DA) is updated.  PCE updates ingress node with SRv6 ERO.  On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers).  At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
	Fig 5, Ingress(I), see also Fig 4, and Figs 1-3)].

Regarding Claim 4, Negi discloses:
the node is a border router between the first domain and the second domain; and the first SID is associated with an instruction to swap the first SID-block with the second SID block
[(Negi discloses modifying or changing next header and destination address at every node, see:
[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter. As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List. At each transit node, Destination Address ( DA) is updated. PCE updates ingress node with SRv6 ERO. On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers). At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
[0101] Referring to FIGS. 8 and 9, which illustrate a SRv6-Explicit Route 
Object (ERO) Subobject and SRv6-Route Record object (RRO) Subobject, respectively, in accordance with an embodiment of the present invention, whereby SID is the Segment Identifier and Node or Adjacency Identifier (NAI) contains the NAI associated with the SID. 
 	Fig 5, Ingress(I), see also Fig 4, and Figs 1-3)].

Regarding Claim 5, Negi discloses:
wherein the node is indicated as having reachability to one or more nodes in the second domain
[(Negi discloses updating path topology for packets to reach final destination, see:
[0098] In the embodiment, the PCE learns IPv6 LSDB via PCEPLS/BGPLS/IGP protocols.  The IPv6PrefixSIDs are advertised by IGP for each IPv6 adjacency.  PCC and PCE must have BGPLS/IGP or PCEPLS (capability), so PCC can update Link-State-Database (LSDB) to PCE.  PCE updates network topology based on LSDB received and uses the same to compute path. 
[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter.  As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List.  At each transit node, Destination Address (DA) is updated.  PCE updates ingress node with SRv6 ERO.  On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers).  At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
Fig 5, see also Fig 4, and Figs 1-3)].

Regarding Claim 7, Negi discloses:
the second SID comprises an adjacency SID that indicates a link between the node and the second node
[(Negi discloses updating path topology for packets to reach final destination, see:
[0098] In the embodiment, the PCE learns IPv6 LSDB via PCEPLS/BGPLS/IGP protocols.  The IPv6PrefixSIDs are advertised by IGP for each IPv6 adjacency.  PCC and PCE must have BGPLS/IGP or PCEPLS (capability), so PCC can update Link-State-Database (LSDB) to PCE.  PCE updates network topology based on LSDB received and uses the same to compute path. 
[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter.  As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List.  At each transit node, Destination Address (DA) is updated.  PCE updates ingress node with SRv6 ERO.  On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers).  At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
Fig 5, see also Fig 4, and Figs 1-3)];
to send the IPv6 packet comprises sending the IPv6 packet to the second node based at least in part on the adjacency SID
[(see;
[0093] Referring to FIG. 5 which illustrates the schematic of SRv6 packet forwarding, based on SRv6 data plane, in accordance with an embodiment of the present subject matter.  As shown in the figure, at ingress, PCC downloads SRv6 IPv6 Prefix SIDS as SRv6 Next Headers List.  At each transit node, Destination Address (DA) is updated.  PCE updates ingress node with SRv6 ERO.  On receiving packet at ingress, it applies SRv6 ERO as SRv6 next headers and forwards the packet to A, DA [1A1] (i.e. from the bottom of the next-headers).  At A, DA is updated to [A2B1] and packet is forwarded to B. At B, DA is updated to [B2C1] and packet is forwarded to C. At C, DA is updated to [C2D1] and packet is forwarded to E (i.e. Final Destination). 
	Fig 5, Ingress(I), see also Fig 4, and Figs 1-3)].

Regarding Claims 8-12 and 14, the claims disclose similar features as of Claims 1-5 and 7, and are rejected based on the same rationales of Claims 1-5 and 7.
Regarding Claims 15-19, the claims disclose similar features as of Claims 1-5, and are rejected based on the same rationales of Claims 1-5.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473